Citation Nr: 9927114	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of 
fracture of the right medial malleolus, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 10 percent evaluation 
for residuals of fracture of right medial malleolus. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of fracture of the right medial malleolus 
are not shown to be productive of marked limitation of ankle 
motion.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of the fracture of right medial malleolus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5271 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned his 
service-connected right ankle disability does not reflect 
adequately the severity of his ankle symptomatology.  The 
Board finds that the veteran's claim is plausible and capable 
of substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Procelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as required under 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.  In 
addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet.App. 202, 204-06 (1995). 

VA outpatient medical records from March 1995 to October 1995 
show complaints of right ankle pain with evidence of 
swelling/erythema.  The ankle was not tender to palpation and 
had full range of motion.  VA outpatient treatment records 
from November 1995 to January 1997 show a diagnosis of 
arthritis of the right ankle and the veteran complained of 
right ankle pain, but was ambulatory and in no apparent 
distress.  There was point tenderness on the lateral 
malleolus and full range of motion with guarding.  
Neurological system was intact and there was good weight 
bearing.  The diagnosis was degenerative joint disease of the 
right ankle.  In June 1996, the veteran complained of pain in 
the ankle upon prolonged walking.

March 1994 private outpatient treatment records from Dr. 
Hergenroeder show complaints of pain laterally in the right 
ankle.  Examination showed little tenderness of the veteran's 
peroneal tendons, but they were not unstable.  He had 
excellent range of motion at his ankle with no swelling and 
full stability.  The diagnosis was peroneal tendonitis, right 
ankle.

In January 1997, the veteran was afforded a VA examination 
which showed complaints of pain in the right ankle which was 
more severe after walking 100 to 150 feet.  The veteran 
reported difficulty in dorsiflexion as a result of which he 
had to drag his right leg.  There were no complaints of 
swelling.  The examination showed no obvious antalgic gait 
and examination of the right ankle found no soft tissue 
swelling.  Range of motion was dorsiflexion to 20 degrees and 
plantar flexion to 50 degrees.  There was pain on 
dorsiflexion and on inversion of the foot.  Tenderness was 
elicited over the medial malleolus and inferior to the medial 
malleolus.  Tenderness was also elicited below and posterior 
to the lateral malleolus and a click was felt on movement, 
but no gross instability.  X-rays showed mild degenerative 
changes present, the bones, joints and soft tissues were 
otherwise normal.

VA outpatient treatment records dated January 1997 to May 
1998 show continued complaints of right ankle pain and 
discomfort.  The veteran also reported that he wore an ankle 
wrap.

A VA examination conducted in July 1998 showed reports of 
chronic ankle problems without flare-ups.  The veteran 
indicated he occasionally wore an elastic support on the 
right ankle and no other braces were needed.  When he 
participated in sports, such as golf, he rode a cart.  The 
examination showed that the veteran could ambulate 
independently and could raise over his toes and heels and 
partially squat.  Range of motion of the right ankle was 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  
The examiner noted no pain, soreness, tenderness, or swelling 
with motion, only a little bit of tenderness anteriorly over 
the palpation.  No swelling or instability was identified.  
X-rays showed rechecked views of the ankles compared with the 
previous study of May 1998 revealing no changes.  Arthritic 
changes were noted.

During his October 1997 RO hearing, the veteran testified 
that he had pain in his right ankle and did therapy at home 
by riding a bike and using a rowing machine.  He indicated 
that his ankle gives out about once a month and he used to 
walk the golf course, but never does now.  

The RO has rated the veteran's residuals of fracture of right 
medial malleolus under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under this code a 10 percent evaluation is warranted 
for moderate limitation of motion and a 20 percent evaluation 
is warranted for marked limitation of motion.  The Board 
would note that 38 C.F.R. § 4.71, Plate II, shows that full 
ankle dorsiflexion is from 0 to 20 degrees, and full ankle 
plantar flexion is from 0 to 45 degrees.

The Board finds that the medical records show that the 
veteran's disability picture corresponds to a 10 percent 
evaluation under Diagnostic Code 5271.  There is no evidence 
of marked limitation of motion of the right ankle.  The VA 
examinations showed dorsiflexion to 20 degrees and plantar 
flexion to at least 40 degrees.  In addition, at the time of 
the January 1997 examination the examiner noted the presence 
of tenderness and painful motion, yet the veteran still had 
essentially a full range of ankle motion.  As such, any 
limitation of motion or impairment of the right ankle is not 
objectively shown to be marked, as contemplated for the 
assignment of the next higher 20 percent evaluation.

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5270, 5262, however, whether or not they were 
raised by the veteran.  See Suttmann v. Brown, 5 Vet.App. 
127, 133; Schafrath v. Derwinski, 1 Vet.App. 589, 592-593 
(1991).

Under Diagnostic Code 5270, an evaluation of 20 percent is 
warranted for ankylosis of the ankle in plantar flexion, less 
than 30 degrees.  The clinical evidence shows limitation of 
motion of the right ankle, but not ankylosis or complete 
immobility of the joint.  The most recent VA examination 
dated July 1998 showed dorsiflexion to 20 degrees and plantar 
flexion to 40 degrees.  There was no clinical evidence to 
suggest that pain or any other symptom results in ankylosis 
to a degree that would support a 20 percent evaluation.  
Thus, an evaluation in excess of 10 percent under Code 5270 
is not warranted.

Under Diagnostic Code 5262 a 10 percent evaluation is 
warranted where there is a malunion of the tibia and fibula 
with slight knee or ankle disability.  A 20 percent 
evaluation is warranted for nonunion of the tibia and fibula 
with moderate knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  The clinical and radiographic evidence 
of record shows no current nonunion of the veteran's right 
lower tibia and fibula.  Thus, an evaluation in excess of 10 
percent under Diagnostic Code 5262 is not indicated.

The United States Court of Appeals for Veterans Claims 
(Court) has held that under 38 C.F.R. §§ 4.40 and 4.45 
(1998), an increased evaluation may be assigned on the basis 
of functional loss due to a veteran's subjective complaints 
of pain.  See DeLuca, at 8 Vet.App. 204-206.  However, while 
the veteran complains of pain in his right ankle, as 
indicated above, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation assigned in the 
rating decision on the basis of limitation of motion.  The 
Board finds that the moderate limitation of motion attributed 
to the veteran's right ankle disability necessarily includes 
the pain associated with such a degree of limitation.  Hence, 
the Board does not find that a higher disability evaluation 
is warranted for the veteran's arthritis of the right ankle 
on the basis of functional disability.

In reaching this decision, the Board has considered the 
benefit of the doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Also, the Board, 
as did the RO, finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that his right ankle has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of the 
fracture of right medial malleolus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

